As I read the foregoing opinion, it renders entirely void the present lunacy law. It is hardly necessary to say that such grave results should be avoided if possible, and that no technical construction of this law should be invoked which leads to such serious consequences. I believe a fair, liberal construction of the law may be had, which will support its constitutionality, and for that reason I dissent from the opinion of the court bearing upon that branch of the case. If time be allowed hereafter, I shall present my reasons for this dissent in detail. *Page 636